Citation Nr: 0212582	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-24 539A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right shoulder, involving Muscle Groups I and 
IV, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the RO which denied an increased rating 
for residuals of a gunshot wound to the right shoulder, 
involving Muscle Groups I and IV, rated at 40 percent 
disabling.

The veteran failed to report to a July 2002 scheduled RO 
hearing.

The Board notes that the veteran's residuals of a gunshot 
wound to the right shoulder, involving Muscle Groups I and 
IV, also include scars.  As such, the veteran may be entitled 
to an additional disability rating for scars, if it can be 
established that the scars are separate and distinct from the 
already service-connected residuals of the gunshot wound to 
the right shoulder.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As this matter has not been developed or 
adjudicated by the RO; and in order to avoid any prejudice to 
the veteran, the issue of entitlement to a separate rating 
for right shoulder scars, as residuals of the service-
connected gunshot wound to the right shoulder, is referred to 
the RO for appropriate action.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board's decision below 
will pertain to the issue listed on the cover page of this 
decision.


FINDINGS OF FACT

The residuals of a gunshot wound to the right shoulder, 
involving Muscle Groups I and IV, produce no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder, involving 
Muscle Groups I and IV, have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.72, Code 5200, 4.73, 
Codes 5301, 5304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for residuals of a gunshot 
wound to the right shoulder.  The appellant and his 
representative were provided with a copy of the appealed 
October 2000 rating decision, and a November 2000 statement 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  The RO, in a March 
2001 letter, advised the veteran of the VCAA.  The RO also 
specifically informed the veteran of the evidence he would be 
responsible for submitting and what actions the RO would take 
in assisting him obtain relevant evidence.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claims at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Rating for Residuals of a gunshot wound to 
Muscle groups I and IV

The veteran is currently rated 40 percent under 38 C.F.R. 
§ 4.73, Code 5301 and 5304 for the service-connected 
residuals of a gunshot wound to the right shoulder, involving 
Muscle Groups I and IV.  Code 5301 pertains to Muscle Group 
I.  Such group affects the function of upward rotation of the 
scapula; and elevation of the arm above the shoulder level.  
Group I involves extrinsic muscles of the shoulder girdle(1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  Under 
this code the highest rating of 40 percent is assigned for a 
severe injury to the dominant side of muscle Group I.  Code 
5304 pertains to Muscle Group IV which function involves 
stabilization of the shoulder against injury in strong 
movements, holding head of humerus in socket; abduction; 
outward rotation and inward rotation of arm.  Muscle Group IV 
involves the intrinsic muscles of the shoulder girdle: (1) 
Suprasponatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis.  The maximum rating of 
30 percent is assigned when the injury is severe and involves 
the veteran's dominant side.  The veteran was assigned the 
higher 40 percent rating.  Separate ratings under each code 
are not assignable as both muscle group injuries are in the 
same anatomical region and act upon the same joint (the 
shoulder joint).  See 38 C.F.R. § 4.55(e).

Regulations note that a "slight" muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History and complaint include service department 
record of superficial wound with brief treatment and return 
to duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
include service department record or other evidence of in-
service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Regulation notes that a "moderately severe" muscle 
disability results from a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaints include prolonged hospitalization for 
treatment of the wound, consistent complaints of the cardinal 
symptoms of muscle disability, and evidence of inability to 
keep up with work requirements.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indication on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side; 
tests of strength and endurance compared to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

The veteran's service medical records show that in June 1968, 
he sustained a gunshot wound to the right shoulder area.  The 
bullet entered and exited on the posterior aspect of the 
right shoulder area.  He had no artery or nerve involvement.    
The injury involved soft tissue only.  On the day of the 
injury, the wound was debrided and approximately 10 days 
later he underwent a delayed primary closure.  His 
postoperative course was uneventful except for a central area 
of wound necrosis about 1/2 cm in diameter from tension in the 
suture line.  An August 1968 report reveals the function of 
the shoulder quickly returned.  In this regard he had a full 
range of motion of the right shoulder.  A September 1968 
separation examination revealed a scar of fragment wound 
posterior aspect of the right shoulder.  He had no disability 
or interference in function.

The veteran was granted service connection for residuals of a 
gunshot wound to the right shoulder and was assigned a 30 
percent rating, effective from September 1968.  The veteran 
underwent VA examination in July 1998.  This examination 
revealed that the veteran had a normal range of motion of the 
right shoulder; a healed bullet scar on the right 
supraspinatus area; disfigurement; involvement of the 
extrinsic muscle, trapezius part, and involvement of the 
suprasponatus muscle, the extrinsic muscle more extensively; 
and partial ossification of the right coracoclavicular 
ligament.  The RO, in July 1998, continued the 30 percent 
rating for residuals of a gunshot wound to the right 
shoulder, involving Muscle Groups I and IV, with scars.  
Outpatient treatment records from 1998 were also associated 
with the claims file.  In May 1999, RO assigned a 40 percent 
rating for the veteran's residuals of a gunshot wound to the 
right shoulder, involving Muscle Groups I and IV, effective 
from April 1998.

In April 2000, the veteran filed a new claim for an increased 
rating for the service-connected residuals of a gunshot wound 
to the right shoulder.  The veteran stated that his 
disability had worsened.

Pursuant to 38 C.F.R. § 4.71, scapulohumeral articulation, 
ankylosis provides that unfavorable ankylosis with abduction 
limited to 25 degrees from the side warrants a 50 percent 
rating. .  The note to this code explains that ankylosis 
means that the scapula and humerus moves as one piece.  With 
respect to this diagnostic code, however, 38 C.F.R. § 4.55(c) 
must be taken into consideration.  This provision provides 
that there will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.  38 C.F.R. 
§ 4.55(d) provides that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon the 
shoulder.

The evidence in connection with the claim for an increased 
rating includes an August 2000 VA examination report, and 
this reports fails to show that the veteran's service-
connected residuals of a gunshot wound to the right shoulder, 
involving Muscle Groups I and IV, warrant a rating in excess 
of 40 percent.  On August 2000 VA examination, it was 
reported that the veteran sustained a gunshot wound to his 
right shoulder in 1968 while he was in Vietnam.  The veteran 
related that he had had scapular and shoulder pain since the 
injury.  He reported that his condition had worsened over the 
last five years.  The veteran stated that he was currently 
employed as a United States postal worker and in the last 
five years, he had noticed that the limitations from his 
right shoulder were interfering with his job performance.

Upon physical examination, the veteran had some moderate pain 
to palpation in the area of the posterior scapular.  The 
range of right shoulder motion, as compared to his left, was 
forward flexion to 120 degrees versus 180 on the left, 100 
degrees of abduction versus 180 degrees on the left.  
Internal rotation on the right and left was to the mid-back.  
Rotation on the right was to 10 degrees, but was to 30 
degrees on the left.  Motor examination revealed his 
supraspinatus was 4/5, his subscapular was 4/5, and his 
external rotators were 4/5.  The remainder of his right upper 
extremity examination was 4/5 throughout.  A sensory 
examination revealed the veteran reported diffuse numbness in 
his right arm from his right shoulder down to his right hand 
with no specific defining area.  His reflexes were 2+ for his 
triceps, biceps and brachioradialis.  He had a positive 
Hawkins sign and a positive Neer sign.  X-ray studies showed 
no residual shrapnel in his shoulder and also no real bony 
deformity except the veteran had type II to type III 
acromion.  The examiner stated that the veteran's right 
shoulder impingement syndrome could be moderately 
incapacitating, especially if his job required a lot of 
overhead activity.  The examiner stated that the veteran's 
right shoulder impingement was probably caused by his gunshot 
wound.

The Board observes that recent examination reveals no 
ankylosis of the right shoulder and his service-connected 
disability involves muscle groups I and IV, not I and II.  
Thus, the veteran is not entitled to the next higher rating 
of 50 percent under 38 C.F.R. § 4.71, code 5200.  Moreover, a 
rating in excess of 40 percent is barred from being assigned 
under the provisions of 38 C.F.R. § 4.55(d) which provides 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  In this 
case, the veteran is assigned a combined rating of 40 percent 
for muscle groups I and IV.  Unfavorable ankylosis of the 
dominant right shoulder warrants a 50 percent rating.  Under 
38 C.F.R. § 4.55 (d), the veteran must be assigned a rating 
lower than 50 percent.

The Board notes that in August 2000, the examiner stated that 
the veteran's right shoulder impingement was probably caused 
by his gunshot wound.  A muscle injury rating cannot be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  In the instant case, there is no objective 
evidence that the impingement affects anything but the right 
shoulder.  Thus, an additional rating under the nerve 
paralysis codes is not warranted.

The veteran argues that his service-connected residuals of 
the gunshot wound to the right shoulder causes problems in 
the completion of his employment duties.  The veteran 
submitted employment records from April and June 2000.  In 
April 2000, the veteran requested shorter relays or a cart to 
perform his duties as a postal carrier.  The postmaster 
denied the veteran's request and noted that the veteran's 
route was inspected and that he completed the route in the 
allotted time.  In a June 2000 letter of warning, the veteran 
was accused of failure to perform his assigned duties 
conscientiously and effectively.  Upon a review of the record 
and the applicable rating criteria, the Board finds that the 
40 percent rating currently assigned takes into consideration 
interference with employment, including considerable loss of 
working time due to exacerbations.  See 38 C.F.R. 4.1.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating in excess of 40 percent for residuals of 
a gunshot wound to the right shoulder, involving Muscle 
Groups I and IV, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

